[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CLARIFICATION OF DECISION ON MOTION FOR SUMMARY JUDGMENT
It has been brought to the Court's attention that on or about May 26, 1994, the Clerk of this Court issued a computer generated postcard notice purporting to advise the parties that on May 16, 1994, this Court granted the defendant's Motion for Summary Judgment under the authority of RogozinskiCT Page 11649v. American Food Service Equipment Corporation, 211 Conn. 431
(1989). The issuance of this notice was in error, as the Court did not decide the defendant's Motion for Summary Judgment until November 9, 1994, when it filed and issued its written Memorandum of Decision thereon.
Since the issuance of the above-described postcard was unauthorized, the ruling therein described is not now, and has never been, the decision of this Court. The parties are therefore notified that the Court's true and only decision on the defendant's Motion for Summary Judgment is that contained in the Memorandum of Decision of November 9, 1994.
Michael R. Sheldon Judge
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 11660